Exhibit 10.11

 

SHARE REGISTRATION AGREEMENT

 

SHARE REGISTRATION AGREEMENT, dated as of September 18, 2017 (this “Agreement”),
by and between Great Elm Capital Group, Inc., a Delaware corporation (“GEC”) and
Northern Right Capital Management, L.P., a Texas limited partnership (“Northern
Right Capital”).

 

Recitals

 

GEC has executed that certain Warrant to Purchase Shares of Common Stock, dated
as of September 18, 2017 (the “Warrant”), pursuant to which GEC has granted
Northern Right Capital a warrant to purchase certain shares of GEC’s common
stock, par value $0.001 per share (the “Common Stock”).

 

GEC and Northern Right Capital each desire that any Common Stock issued to
Northern Right Capital as a result of the exercise of the Warrant shall be
registered under the Securities Act (as defined herein) upon the demand of
Northern Right Capital.

 

Agreement

 

In consideration of the foregoing and the promises and undertakings in this
Agreement, the parties, intending to be legally bound, agree as follows:

 

1.

Registration Rights.

 

1.1

Definitions.  As used in this Agreement,

 

(a)

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act and shall include all persons or entities that at any
time during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement; provided, that “Affiliate” shall not include
(i) any person that is a publicly held concern and is otherwise an Affiliate
solely by reason of the fact that a principal of Northern Right Capital serves
as a member of the board of directors or similar governing body of such concern
provided that Northern Right Capital does not control such concern, or (ii) such
principal in his/her capacity as a member of the board of directors or other
similar governing body of such concern;

 

(b)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder;

 

(c)

“Free Writing Prospectus” means any “issuer free writing prospectus,” as defined
in Rule 433 pursuant to the regulations under the Securities Act (“Rule 433”)
(or that would otherwise constitute a “free writing prospectus”, as defined in
Rule 405 of the regulations under the Securities Act), relating to the
Securities that (a) is required to be filed with the SEC by GEC, (b  is a “road
show that is a written communication” within the meaning of Rule 433(d)(8)(i),
whether or not required to be filed with the SEC, (c) is exempt from filing
pursuant to Rule 433(d)(5)(i) because it contains a description of the
securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the SEC or, if not required
to be filed, in the form retained in GEC’s records pursuant to Rule 433(g), or
(d) to which GEC has given its prior consent;

 

 

--------------------------------------------------------------------------------

 

(d)

“Northern Right Capital Party” shall mean each of, and collectively, Northern
Right Capital and the Designees (as is defined in the Warrant);

 

(e)

“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature, including any governmental authority;

 

(f)

“Public Offering” shall mean the sale of shares of Common Stock in a public
offering registered with the SEC;

 

(g)

“register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC (“Registration
Statement”) in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such Registration Statement by the SEC;

 

(h)

“Registrable Securities” shall mean (i) any shares of Common Stock issued as a
result of Northern Right Capital’s exercise of the Warrant and (ii) any shares
of Common Stock which were issued or received in respect of, or in exchange or
in substitution for any of the foregoing, including, but not limited to, those
arising from a stock dividend, distribution, stock split, reclassification,
reorganization, merger, consolidation, sale or transfer of assets or other
exchange of securities. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (b) such securities
shall have ceased to be outstanding or (c) such securities shall be eligible to
be resold to the public without any volume or manner of sale restrictions
pursuant to Rule 144 (or any successor provision) under the Securities Act;

 

(i)

“SEC” shall mean the United States Securities and Exchange Commission;

 

(j)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended; and

 

(k)

“Scheduled Blackout” means any ordinary course blackout period declared by GEC
in connection with an annual or quarterly earnings release in accordance with
GEC policy.

 

1.2

Demand Registration.  

 

(a)

Following the first anniversary of the date hereof and upon the receipt of a
written request from any Northern Right Capital Party that GEC file a
Registration Statement under the Securities Act covering the registration for
the offer and sale of all or part of the Registrable Securities (a “Demand
Registration”), as soon as practicable, GEC shall file with the SEC and use its
reasonable best efforts to cause to be declared effective, a registration
statement relating to all Registrable Securities that Northern Right Capital
Party has requested be registered to be registered under the Securities Act,
subject to and in accordance with the terms, conditions, procedures and
limitations contained in this Agreement. The Northern Right Capital Parties are
collectively entitled to effect two (2) such Demand Registrations pursuant to
this Section 1.2(a); provided, that, a registration requested pursuant to this
Section 1.2(a) shall not be deemed to have been effected unless a Registration
Statement with respect thereto has become effective (other than due to the fault
of a Northern Right

2

--------------------------------------------------------------------------------

 

Capital Party) and at least 75% of the Registrable Securities requested to be
included in such Demand Registration (and not withdrawn) shall have been
disposed of in accordance with the plan of distribution set forth therein.  The
Northern Right Capital Party may terminate a Demand Registration prior to the
filing of a Registration Statement relating thereto, or require GEC to withdraw
promptly any Registration Statement which has been filed pursuant to this
Section 1 but which has not become effective under the Securities Act, and such
registration shall not be deemed to be a Demand Registration if either (i) it
agrees to pay the costs and expenses of such registration as set forth in
Section 1.6 hereof, or (ii) such withdrawal is accompanied by notice from the
Northern Right Capital Party that, in the good faith exercise of its reasonable
judgment, (A) such withdrawal is warranted based on a change in the business or
prospects of GEC or a change in the condition of the United States financial
markets, or (B) there has occurred a misstatement or omission in any prospectus
which makes it inadvisable to proceed with the registration.

 

1.3

Piggyback Registration.  

 

Subject to Section 1.7 hereof, if at any time GEC proposes to register its
shares of its Common Stock under the Securities Act, either for its own account
or for the account of others, in connection with the Public Offering of such
shares of Common Stock solely for cash, on a registration form that would also
permit the registration of Registrable Securities (other than (i) a registration
statement on Form S-8 or any successor form, (ii) for the purpose of offering
such securities to another business entity, or a registration on Form S-4 for
the purpose of offering such securities to another business entity or the
shareholders of such entity in connection with the acquisition of assets or
shares of capital stock, respectively, of such entity or (iii) a resale shelf
registration filed in connection with an acquisition, reorganization,
recapitalization, rights offering, merger, consolidation or similar
transaction), GEC shall, each such time, give each Northern Right Capital Party
written notice of such proposal no later than 15 days prior to the filing of the
Registration Statement relating thereto (a “Piggyback Registration Notice”).
Within 10 days after the Piggyback Registration Notice is given, the Northern
Right Capital Parties shall give notice as to the number of shares of
Registrable Securities, if any, which such Northern Right Capital Parties
request to be registered simultaneously with such registration by GEC
(“Piggyback Registration”). GEC shall include any Registrable Securities in such
Registration Statement which the Northern Right Capital Parties request to be
registered under the Securities Act, subject to and in accordance with the
terms, conditions, procedures and limitations contained in this Agreement.
Notwithstanding the foregoing, GEC shall have the right to terminate or withdraw
any registration initiated by it under this Section 1.3 at any time in its sole
discretion whether or not any Northern Right Capital Party has elected to
include Registrable Securities in such Registration Statement.  The registration
expenses of such withdrawn registration shall be borne by GEC in accordance with
Section 1.6 hereof.  Each Northern Right Capital Party requesting inclusion in a
registration made pursuant to this Section 1.3 may, at any time before the
effective date of the Registration Statement relating to such registration,
revoke such request by providing written notice of such revocation to GEC, in
which case GEC shall cause such Northern Right Capital Party’s Registrable
Securities to be withdrawn from such Registration Statement. For the avoidance
of doubt, there shall be no limit to the number of times a Northern Right
Capital Party may exercise its rights to request Piggyback Registration
hereunder.

 

1.4

Blackout Periods.  Notwithstanding any other provision of this Agreement to the
contrary, GEC shall have the right to defer the filing of, or suspend the use by
the Northern Right

3

--------------------------------------------------------------------------------

 

Capital Parties of, any Registration Statement (or any amendment thereto) for a
period of up to 60 days, (A) for so long as a Northern Right Capital Party is an
affiliate of GEC, during a Scheduled Blackout, (B) if the Board determines that
a postponement is in the best interest of GEC and its stockholders generally due
to a pending transaction involving GEC, (C) the Board determines such
registration would render GEC unable to comply with applicable securities laws
or (D) the Board determines such registration would require disclosure of
material information that GEC has a bona fide business purpose for preserving as
confidential (any such period, a “Blackout Period”); provided, however, that in
no event may GEC deliver more than two (2) notices of a Blackout Period (other
than of any Scheduled Blackout) in any 12 month period.

 

1.5

Obligations of GEC.  Whenever required under this Agreement to effect the
registration of any Registrable Securities, GEC shall, as expeditiously as
reasonably possible:

 

(a)

Prepare and file with the SEC a Registration Statement covering such Registrable
Securities, with respect to registration pursuant to Section 1.2 no later than
twenty (20) days after request by a Northern Right Capital Party (excluding any
days which occur during a Blackout Period), and use its reasonable best efforts
to cause such Registration Statement to be declared effective by the SEC and to
keep such registration effective until the date when all Registrable Securities
covered by the Registration Statement have been sold; provided, however, in the
case of registration under Section 1.2 or 1.3 hereof, not longer than 180 days
after the effective date of the Registration Statement or prospectus or any
amendments or supplements thereto.

 

(b)

Prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement as may be necessary to keep such Registration
Statement effective until the applicable date referred to in Section 1.5(a)
hereof and to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement, and
cause the prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed with the SEC pursuant to Rule 424 under the
Securities Act.

 

(c)

Comply with all of its obligations under the Securities Act and the Exchange
Act, and the rules and regulations thereunder, use its reasonable best efforts
to qualify the shares of Common Stock under the blue sky laws of such states as
the underwriters in such registration shall reasonably request, and use its
reasonable best efforts to list the shares of Common Stock on the national
securities exchange on which shares of Common Stock are then listed.

 

1.6

Registration Expenses.  Except as set forth below, in connection with any
registration of Registrable Securities hereunder, GEC will pay all of the
expenses relating to such registration; provided, however, that (i) GEC will
only pay the fees and disbursements charged by one counsel chosen by the
Northern Right Capital Parties, and (ii) each Northern Right Capital Party
participating in the sale of Registrable Securities will pay pro rata any
underwriting discounts, commissions, stock transfer taxes and fees attributable
to the sale of its Registrable Securities and any out of pocket expenses of such
Northern Right Capital Party (or the agents who manage its accounts) or the fees
and disbursements of its counsel (other than the legal counsel referred to in
Section 1.6(i) above).

 

4

--------------------------------------------------------------------------------

 

1.7

Underwriting Requirements and Cutbacks.

 

(a)

With respect to a Demand Registration pursuant to Section 1.2 hereof, the
Northern Right Capital Party shall have the right to select the investment
banker(s) and manager(s) to administer such registration, subject to the
approval of GEC, which approval will not be unreasonably withheld, delayed or
conditioned.

 

(b)

With respect to a Piggyback Registration pursuant to Section 1.3 hereof, GEC
shall have the sole right to select the investment banker(s) and manager(s) to
administer such registration.

 

(c)

If a registration under Section 1.2 hereof is an underwritten offering and the
managing underwriters advise GEC that in their opinion the number of shares of
Common Stock requested to be registered exceeds the number of shares which can
be sold in such offering without materially and adversely affecting the
marketability of the offering, then GEC will include in such registration
(A) first, Registrable Securities owned by the Northern Right Capital Parties
and shares of Common Stock owned by other shareholders of GEC who hold
contractual demand registration rights (pro rata among all such shareholders
(including such Northern Right Capital Parties) on the basis of the number of
Registrable Securities and other shares of Common Stock such shareholders
(including such Northern Right Capital Parties) have requested to be
registered), and (B) second, shares of Common Stock owned by the other
shareholders of GEC who hold contractual piggyback registration rights (pro rata
among all such shareholders on the basis of the number of shares of Common Stock
such shareholders have requested to be registered). Notwithstanding anything in
the foregoing to the contrary:

 

 

(i)

If a registration under Section 1.3 hereof is an underwritten primary offering
initiated by GEC and the managing underwriters advise GEC that in their opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering without materially and adversely
affecting the marketability of the offering, GEC will include in such
registration (x) first, the securities GEC proposes to sell, and (y) second,
(1) shares of Common Stock held by other shareholders of GEC pursuant to the
terms and conditions of agreements existing on the date of this Agreement, (2)
Registrable Securities owned by the Northern Right Capital Parties that have
requested the inclusion of any Registrable Securities in such registration
pursuant to Section 1.3 and (3) shares of Common Stock held by other
shareholders of GEC requesting such registration pursuant to contractual
registration rights, in each case, pro rata among all such shareholders
(including Northern Right Capital Parties) on the basis of the number of
Registrable Securities and other shares of Common Stock such shareholders
(including Northern Right Capital Parties) have so requested to be registered.

 

 

(ii)

If a registration under Section 1.3 hereof is an underwritten registration
initiated by any of the shareholders of GEC (other than a Northern Right Capital
Party) and the managing underwriters advise GEC that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without materially and adversely affecting
the marketability of the offering, GEC will include in such registration
(x) first, shares of Common Stock owned by the other shareholders of GEC (and
not any Northern Right Capital Party) who hold contractual demand registration
rights (pro rata among all such other

5

--------------------------------------------------------------------------------

 

 

shareholders on the basis of the number of shares of Common Stock such
shareholders have requested to be registered), (y) shares of Common Stock held
by other shareholders of GEC pursuant to the terms and conditions of agreements
existing on the date of this Agreement, and (z) third, Registrable Securities
owned by the Northern Right Capital Parties requested to be included in such
registration pursuant to Section 1.3 and shares of Common Stock owned by other
shareholders of GEC who hold contractual piggyback registration rights (pro rata
among all such shareholders (including such Northern Right Capital Parties) on
the basis of the number of shares of Common Stock such shareholders (including
the Northern Right Capital Parties) have requested to be registered).

 

1.8

Furnish Information.  It shall be a condition precedent to the obligations of
GEC to take any action pursuant to this Section 1 with respect to the
Registrable Securities, that the Northern Right Capital Parties shall furnish to
GEC such information regarding them, the Registrable Securities held by them,
and the intended method of disposition by them of such Registrable Securities as
is customarily provided by selling securityholders and as GEC or any
underwriters shall reasonably request.

 

1.9

Indemnification and Contribution. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

(a)

To the full extent permitted by law, GEC will and hereby does (A) indemnify and
hold harmless each Northern Right Capital Party, each director, officer,
partner, employee, Affiliate, or agent of or for such Northern Right Capital
Party, any underwriter (as defined in the Securities Act) for such Northern
Right Capital Party, and each person, if any, who controls such Northern Right
Capital Party or underwriter within the meaning of the Securities Act, against
any losses, claims, damages, costs or liabilities, joint or several, to which
they may become subject insofar as such losses, claims, damages, costs or
liabilities (or actions in respect thereof) (x) arise out of, are caused by, or
are based on any untrue or alleged untrue statement of any material fact
contained in such Registration Statement, including any amendments or
supplements thereto, or arise out of or are based upon the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (y) arise out of, are caused by, or
are based on any untrue or alleged untrue statement of any material fact
contained in any preliminary prospectus, Free Writing Prospectus or final
prospectus contained in such Registration Statement, including any amendments or
supplements thereto, or arise out of or are based upon the omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (z) arise out of, or are caused by, any violation by GEC of any
securities law, rule or regulation applicable to GEC and relating to action or
inaction required of GEC in connection with any such registration; and
(B) reimburse each such person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, costs, liability, or action; provided, however, that the
indemnity agreement contained in this Section 1.9(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of GEC (which consent shall not be
unreasonably withheld, delayed or conditioned) nor shall GEC be liable to a
Northern Right Capital Party, underwriter or controlling person in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon an untrue statement or an alleged untrue
statement or omission or alleged omission made in connection with such

6

--------------------------------------------------------------------------------

 

Registration Statement, preliminary prospectus, Free Writing Prospectus, final
prospectus, or amendments or supplements thereto in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by or on behalf of any such Northern Right Capital Party,
underwriter or controlling person. This indemnity shall be in addition to other
indemnification arrangements to which GEC and any Northern Right Capital Party
may otherwise be party.

 

(b)

To the full extent permitted by law, each Northern Right Capital Party
requesting or joining in a registration under this Agreement, severally and not
jointly, will and hereby does (A) indemnify and hold harmless GEC, each of its
directors, each of its officers who have signed the Registration Statement, each
person, if any, who controls GEC within the meaning of the Securities Act, and
any underwriter (as defined in the Securities Act) for GEC, against any losses,
claims, damages or liabilities, joint or several, to which GEC or any such
director, officer, controlling person, or underwriter may become subject, under
the Securities Act and applicable state securities laws, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) (x) arise out of,
are caused by, or are based on any untrue or alleged untrue statement of any
material fact contained in such Registration Statement, including any amendments
or supplements thereto, or arise out of or are based upon the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (y) arise out of,
are caused by, or are based on any untrue or alleged untrue statement of any
material fact contained in any preliminary prospectus, Free Writing Prospectus
or final prospectus contained in such Registration Statement, including any
amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in such Registration Statement, preliminary prospectus, Free
Writing Prospectus or final prospectus, or amendments or supplements thereto, in
reliance upon and in conformity with written information furnished by such
Northern Right Capital Party expressly for use in such Registration Statement,
preliminary prospectus, Free Writing Prospectus or final prospectus, or
amendments or supplements thereto; and (B) reimburse any legal or other expenses
reasonably incurred by GEC or any such director, officer, controlling person or
underwriter attributable to investigating or defending any loss, claim, damage,
liability or action indemnified by such Northern Right Capital Party pursuant to
clause (A) above; provided, however, that the indemnity agreement contained in
this Section 1.9(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of such Northern Right Capital Party (which consent shall not be
unreasonably withheld, delayed or conditioned). In no event shall the liability
of any Northern Right Capital Party be greater than the dollar amount of the
proceeds (net of payment of all expenses) received by such Northern Right
Capital Party upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c)

Promptly after receipt by an indemnified party under this Section 1.9 of notice
of the commencement of any action or knowledge of a claim that would, if
asserted, give rise to a claim for indemnity hereunder, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 1.9 notify the indemnifying party in writing of the
commencement thereof or knowledge thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense

7

--------------------------------------------------------------------------------

 

thereof with counsel mutually satisfactory to such parties. If prejudicial to
any material extent to his, her or its ability to defend such action, the
failure to notify an indemnifying party promptly of the commencement of any such
action or of the knowledge of any such claim, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 1.9 to the
extent so prejudiced, but the omission so to notify the indemnifying party will
not relieve him, her or it of any liability that he may have to any indemnified
party otherwise than under this Section 1.9. Each indemnified party shall have
the right to employ separate counsel in such action, claim or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of each indemnified party unless:  (A) such indemnifying
party has agreed to pay such expenses, (B) such indemnifying party has failed
promptly to assume the defense and employ counsel reasonably satisfactory to
such indemnified party or (C) such indemnified party shall have been advised in
writing by counsel that either there may be one or more legal defenses available
to it which are different from or in addition to those available to such
indemnifying party or such Affiliate or controlling person or a conflict of
interest may exist if such counsel represents such indemnified party and such
indemnifying party or its Affiliate or controlling person; provided, however,
that such indemnifying party shall not, in connection with any one such action
or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be responsible hereunder for the fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel), which
counsel shall be designated by such indemnified party.

 

(d)

The indemnifying party’s liability to any such indemnified party hereunder shall
not be extinguished solely because any other indemnified party is not entitled
to indemnity hereunder. The indemnification provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
person of such indemnified party, and will survive the transfer of any
applicable securities. No person guilty of fraudulent misrepresentation within
the meaning of Section 11(f) of the Securities Act shall be entitled to
indemnification from any person who was not guilty of such fraudulent
misrepresentation.

 

(e)

If the indemnification provided for in this Section 1.9 is for any reason, other
than pursuant to the terms thereof, held to be unavailable or insufficient to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying and indemnified
parties in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities (or actions in respect thereof), as well as
any other relevant equitable considerations. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative fault but also the relative benefits received by
the indemnifying and indemnified parties from the offering of Registrable
Securities. The relative benefits received by a party shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by such party bears to the total net proceeds from
the offering received by all parties. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged

8

--------------------------------------------------------------------------------

 

untrue statement of a material fact relates to information supplied by GEC or a
Northern Right Capital Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
GEC and the Northern Right Capital Parties agree that it would not be just and
equitable if contribution pursuant to this Section 1.9(e) were determined by pro
rata allocation or by any other method of allocation not taking into account the
equitable considerations referred to above in this Section 1.9(e). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
Section 1.9(e) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f)

If there is a conflict between the provisions of this Section ‎1.9 and the form
of underwriting agreement reasonably requested by any underwriter, the
provisions of this Section ‎1.9 shall be amended or waived in order to comply
with the requirements of such underwriter.

 

1.10

Holdback Agreements.  Each Northern Right Capital Party agrees not to effect any
sale or distribution (including hedging transactions) of shares of Common Stock
or any securities convertible into or exchangeable or exercisable for shares of
Common Stock, including a sale pursuant to Rule 144 under the Securities Act,
during such period as reasonably requested by the managing underwriter of any
offering by the Company or any offering contemplated herein; provided, however,
with respect to any particular registration, such period shall not extend beyond
90 days after the effective date of the registration statement relating thereto.
Each Northern Right Capital Party agrees to enter into such form of agreement
between it and the managing underwriter as the managing underwriter shall
reasonably request to more fully set forth and to further effect the provisions
of this Section 1.10.

 

1.11

Third Party Registration Rights.  Nothing in this Agreement shall be deemed to
prevent GEC from providing registration rights to any other person on such terms
as GEC deems desirable in its sole discretion.

 

2.

Representations and Warranties.  The parties represent and warrant to each other
that, as of the Effective Date:

 

2.1

Organization; Authority.  Each party that is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and fully
perform its obligations hereunder. The execution and delivery of this Agreement
by such party and performance by such party of its obligations hereunder have
been duly authorized by all necessary action on the part of such party. This
Agreement has been duly executed by such party, and when delivered by such party
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

9

--------------------------------------------------------------------------------

 

2.2

No Conflicts.  The execution, delivery and performance by such party of this
Agreement and the performance by such party of its obligations hereunder will
not (a) result in a violation of the organizational documents of such party, as
applicable, (b) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such party is a party, or (c) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such party, except
in the case of clauses (b) and (c), for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such party to
perform its obligations hereunder.

 

2.3

Legal Counsel.  Such party has been advised to seek legal counsel, engage a
financial advisor, seek tax counsel and receive GAAP and tax advice from
accountants in connection with this Agreement. Each party has relied on its own
advisors and legal counsel and not on any other party to this Agreement in
entering into this Agreement.

 

3.

Miscellaneous

 

3.1

Additional Assurances.  The parties each agree to execute, acknowledge and
deliver such further instruments, and to do such other acts, as may be
reasonably necessary in order to carry out the intent and purposes of this
Agreement.

 

3.2

Expenses.  Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses.

 

3.3

Choice of Law.  This Agreement will be governed by the laws of the State of
Delaware that are applicable to contracts made in and performed solely in
Delaware.

 

3.4

Enforcement.

 

(a)

Any dispute arising under, related to or otherwise involving this Agreement will
be litigated in the Court of Chancery of the State of Delaware. The parties
agree to submit to the jurisdiction of the Court of Chancery of the State of
Delaware, waive any objection on the basis of inconvenient forum or improper
venue, and waive trial by jury. The parties do not consent to mediate any
disputes before the Court of Chancery.

 

(b)

Notwithstanding the foregoing, if there is a determination that the Court of
Chancery of the State of Delaware does not have subject matter jurisdiction over
any dispute arising under this Agreement, the parties agree that: (i) such
dispute will be adjudicated only by, and will be subject to the exclusive
jurisdiction and venue of, the Superior Court of Delaware of and for the County
of New Castle; (ii) if the Superior Court of Delaware does not have subject
matter jurisdiction over such dispute, then such dispute will be adjudicated
only by, and will be subject to the exclusive jurisdiction and venue of, the
Complex Commercial Litigation Division of the Superior Court of the State of
Delaware of and for the County of New Castle; and (iii) if the Complex
Commercial Litigation Division of the Superior Court of the State of Delaware
does not have subject matter jurisdiction over such dispute, then such dispute
will be adjudicated only by, and will be subject to the exclusive jurisdiction
and venue of, the United States District Court for the State of Delaware.

10

--------------------------------------------------------------------------------

 

 

(c)

Each of the parties irrevocably (i) consents to submit itself to the personal
jurisdiction of the Delaware courts in connection with any dispute arising under
this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for relief from the Delaware
courts or any other court or governmental body and (iii) agrees that it will not
bring any action arising under this Agreement in any court other than the
Delaware courts. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT, THE
NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)

Process may be served in the manner specified in Section 3.5, such service will
be deemed effective on the date of such notice, and each party irrevocably
waives any defenses or objections it may have to service in such manner.

 

(e)

The parties irrevocably stipulate that irreparable damage would occur if any of
the provisions of this Agreement were not performed per their specific terms.
Accordingly, each party will be entitled to specific performance of the terms
hereof in addition to any other remedy to which it is entitled at law or in
equity.

 

3.5

Notices.  All notices and other communications hereunder will be in writing in
the English language and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):

 

(a)

If to GEC:

c/o Great Elm Capital Group, Inc.
800 South Street, Suite 230
Waltham, MA 02453
Attention: General Counsel; with a copy

 

 

 

 

(which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, CA 94301

Attention: Michael J. Mies; and

 

 

 

(b)

if to Northern Right Capital:

Northern Right Capital Management, L.P.

10 Corbin Drive, 3rd Floor

Darien, CT 06820

Attention: Matthew A. Drapkin

 

3.6

No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
parties. No other person will be entitled to rely on this Agreement or to
anticipate the benefits of this Agreement as a third party beneficiary hereof.

 

3.7

Assignment.  Except as provided in this Section 3.7, no party may assign,
delegate or otherwise transfer this Agreement or any rights or obligations under
this Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other party. Subject to the foregoing,
this Agreement will be binding upon,

11

--------------------------------------------------------------------------------

 

inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any assignment in violation of this Section
3.7 will be null and void.

 

3.8

No Waiver.  No failure or delay in the exercise or assertion of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies under this Agreement are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

 

3.9

Severability.  Any term or provision hereof that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the invalid, void or unenforceable term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares any term or provision hereof invalid,
void or unenforceable, the court or other authority making such determination
will have the power to and will, subject to the discretion of such body, reduce
the scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void or unenforceable term
or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

 

3.10

Amendment.  To be valid against any party, a waiver, extension, amendment,
modification or supplement of this Agreement must be in an instrument in writing
signed by such party.

 

3.11

Term and Termination. The Northern Right Capital Party’s rights to request the
registration of the Registrable Securities under this Agreement will terminate
automatically once all Registrable Securities cease to be Registrable
Securities.

 

3.12

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all prior and contemporaneous agreements, negotiations,
arrangements, representations and understandings, written, oral or otherwise,
between the parties with respect to the subject matter hereof.

 

3.13

Counterparts.  This Agreement may be executed in one or more counterparts
(whether delivered by electronic copy or otherwise), each of which will be
considered one and the same agreement and will become effective when two or more
counterparts have been signed by each of the parties and delivered to the other
party. Each party need not sign the same counterpart.

 

3.14

Construction and Interpretation.  When a reference is made in this Agreement to
a section or article, such reference will be to a section or article of this
Agreement, unless otherwise clearly indicated to the contrary. Whenever the
words “include,” “includes” or “including” are used in this Agreement they will
be deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article and section references are
references to the articles and sections of this Agreement, unless otherwise
specified. The plural of any defined term will have a meaning correlative to
such defined term and words denoting any

12

--------------------------------------------------------------------------------

 

gender will include all genders and the neuter. Where a word or phrase is
defined herein, each of its other grammatical forms will have a corresponding
meaning. A reference to any legislation or to any provision of any legislation
will include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation. If any ambiguity or question
of intent or interpretation arises, this Agreement will be construed as if
drafted jointly by the parties, and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. No prior draft of this Agreement will be used in the
interpretation or construction of this Agreement. Headings are used for
convenience only and will not in any way affect the construction or
interpretation of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 

13

--------------------------------------------------------------------------------

 

This Agreement has been duly executed and delivered as of the date first written
above.

 

Great Elm Capital Group, Inc.

 

 

By:

/s/ Richard S. Chernicoff

Name:

Richard S. Chernicoff

Title:

Chief Executive Officer

 

 

NORTHERN RIGHT CAPITAL MANAGEMENT, L.P.

 

By:  BC Advisors, LLC, its general partner

 

By:

/s/ Matthew A. Drapkin

Name:

Matthew A. Drapkin

Title:

Authorized Signatory

 

[Signature Page to Share Registration Agreement]